DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species autoimmune diseases in the reply filed on July 29, 2021, is acknowledged.
Claims 11-14, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The elected species was searched and is rejected for lack of enablement. The search was not extended in accordance with MPEP § 803.02.

Claim Objections - withdrawn
The objection to claim 10 (inadvertently listed as claim 4) is withdrawn in view of the amendment filed February 9, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4, 9, 10, 15 and 19-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Claims 1-4, 9, 10, 15 and 19-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating the autoimmune disease psoriasis, does not reasonably provide enablement for protecting, inhibiting or treating a subject from consequences for cells of all degenerative processes or pathological situations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The Nature of the Invention 

The breadth of the claims
The patient population encompassed by the claims includes patients suffering from the autoimmune conditions recited in the specification at page 7, lines 7-10, namely rheumatoid arthritis, chronic inflammatory intestinal disease, psoriasis, vasculitis, bronchial asthma, chronic obstructive pulmonary disease and eosinophilic sinusitis or systemic lupus. The patient population also encompasses all autoimmune conditions known in the prior art including multiple sclerosis. The claims require that the patients do not have a fungal infection.
The State of the Prior Art 
	The prior art establishes that a compound of the echinocandin family is useful as an antifungal agent. In a review published at the time the instant application was filed, Patil et al. (“Echinocandins in antifungal pharmacotherapy,” Journal of Pharmacy and Pharmacology, 69 (2017), pp. 1635–1660) write (abstract):
Clinical studies have demonstrated that the echinocandins – caspofungin, micafungin and anidulafungin – are equivalent, if not superior, to the mainstay antifungal therapies involving amphotericin B and fluconazole. Moreover, echinocandin regimen has been shown to be more cost-effective and economical. Hence, the echinocandins have found favour in the management of invasive systemic fungal infections.

The Examiner is not aware of prior art disclosing the use of a compound of the echinocandin family to treat autoimmune diseases, including autoimmune diseases in the absence of a fungal infection.
The Predictability or Unpredictability of the Art
	The prior art pertaining to the treatment of autoimmune diseases is highly unpredictable. In a review article around the time the instant application was filed, Wang et al. (“Human autoimmune 
It is clear that the goal for treating patients with autoimmunity is a specific agent that will completely reverse if not cure the disease. At present, this does not exist for any autoimmune disease. By contrast, it is hoped that it would also be possible to modify the host immune system to restore tolerance. Although this is possible in selected mouse models of autoimmunity, it has not proven effective as yet in humans despite many attempts using immunotherapy, including stem cell therapies. 

There is nothing in the prior art that predicts the use of a compound of the echinocandin family to modify specific inflammatory and/or effector pathways in the treatment of these complex diseases or the use of echinocandins in anything other than treating fungal infection.
The Level of Guidance in the Specification
The guidance provided in the specification with respect to administration and dosage is generic.
The specification does not disclose a mechanism by which the claimed compounds of the echinocandin family function to protect, inhibit or treat a subject from consequences for cells of degenerative or pathological situation, wherein the consequences for cells can lead to autoimmune diseases.
The Presence or Absence of Working Examples
Examples in section I (Examples 1-7) examines the effect of echinocandins on cell survival of human renal glomerular endothelial cells, human renal proximal tubular5 epithelial cells, human astrocytes, human cardiac microvascular endothelial cells, human hepatic sinusoidal endothelial cells, rat primary kidney glomerular endothelial cells and on bovine brain microvascular endothelial cells in an in vitro model of oxygen and nutrient deprivation. Due to their protective effect against oxygen and nutrient deprivation stress on each of these cell lines, the specification concludes that anidulafungin and the micafungin are useful as cytoprotective agents, in particular in the protection of these cells against in vivo10 model of acute renal failure. The specification concludes that due to their protective effect against the stress of ischemia / reperfusion in rats, micafungin alone and even more so when combined with25 allopurinol is useful as a cytoprotective agents, in particular in the survival of rats against the effects of hot ischemia followed by reperfusion, and especially in acute renal failure. 
The specification fails to provide a single working example demonstrating that the claimed compounds can be used to protect, inhibit or treat a subject from consequences for cells of degenerative or pathological situation, wherein the consequences for cells can lead to autoimmune diseases. The art does not recognize that an in vitro model of oxygen and nutrient deprivation and an in vivo10 model of acute renal failure is a validated model for autoimmune disease. 
In the declaration filed February 9, 2022, Dr. Patrick Berna presents data from the echinocandin compounds micafungin and anidulafungin a mouse model with psoriasis. On page 4 of the declaration Dr. Berna concludes: “The two tested echinocandin compounds significantly reduced lesions, whether measured by the thickness of the skin of the back and the skin of the ear or those observed (clinical scores: erythema, desquamation and skin thickness). Thus, the compounds micafungin and anidulafungin, which are representative of the echinocandin family of compounds, are effective compounds for the treatment of psoriasis in this mouse model and would be reasonably expected to treat psoriasis in humans.”
Neither the specification nor the declaration establish that a mouse model for psoriasis is predictive for the full scope of autoimmune disorders.
Therefore, one of ordinary skill in the art would not predict based on the data and working examples in the specification and the evidence in the declaration whether the claimed echinocandins would be useful in the claimed method directed to all autoimmune diseases.
The Quantity of Experimentation Necessary  
Considering the factors above, the skilled artisan would be burdened with undue experimentation in determining if one of the claimed compounds of the echinocandin family would be effective at protecting, inhibiting or treating a subject from consequences for cells of degenerative or pathological situation, wherein the consequences for cells can lead to autoimmune diseases.
Therefore, in view of the Wands factors, the claims appear to require undue experimentation to use the full scope of the claimed invention. 
Response to Arguments and Declaration
In the declaration filed February 9, 2022 under 37 C.F.R. 1.132, Dr. Patrick Berna presents data from the echinocandin compounds micafungin and anidulafungin a mouse model with psoriasis. Neither the specification nor the declaration establish that a mouse model for psoriasis is predictive for the full scope of autoimmune disorders. Although the declaration supports the use of the claimed compounds for the treatment of psoriasis, it is insufficient to support the full scope of the elected subgenus of autoimmune disorders.
In the arguments filed February 9, 2022, Applicant refers to the data in the specification, also discussed in the rejection above. Neither the arguments, specification nor prior art establish that an in vitro model of oxygen and nutrient deprivation and an in vivo10 model of acute renal failure can be used to predict efficacy in treating autoimmune diseases in general. Therefore, the data in the specification is insufficient to support the full scope of the elected subgenus of autoimmune disorders.

Claim Rejections - 35 USC § 112 - withdrawn	
The rejection of claims 4, 9, 10 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed February 9, 2022.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654